DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite interaction of a vial access device with vials of differing sizes, but it is unclear whether or not the vials are part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 9,839,580 to Lev et al.
In the specification and figures, Lev discloses the method as claimed by Applicant. With regard to claim 1, Lev discloses a vial access device 200A including a spike 102 with a connection element 101, wherein the adapter comprises elastically deformable adapter legs 221, 222, 223, 224 that shield the spike (see FIGS 4A, 4B) and move to a second position to accommodate differently sized vials (see FIGS 6-9 and accompanying text). With regard to the first and second vials, Lev illustrates that the fist vial may comprise a syringe and the second may comprise a vial, which are of different sizes (see FIGS 10, 11).
With regard to claim 2, Lev illustrates that the adapter may be secured to the vial before the vial access device enters the second vial (see FIGS 12, 13). 
With regard to claims 3-6 and 10, Lev discloses that the adapter comprises a plurality of vial grip members in the form of deformable adapter legs (or latches and slots) that bias radially outward and secure the vial to the adapter.
With regard to claim 7, Lev discloses a bottom rim 214 that may act as an alignment guide for placing the vial in the adapter (see FIG 3). 
With regard to claims 8 and 9, Lev discloses a horizontal shield wall 206 wherein the spike is disposed therein (see FIG 12). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        12 July 2022